ORDER

PER CURIAM.
In this jury-tried case, defendant was convicted of first degree robbery in violation of § 569.020 RSMo 1994. Defendant was sentenced to thirty years imprisonment. Defendant appeals the judgment and sentence. Defendant also appeals from the denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).